 



EXHIBIT 10.1
2000 MOLEX LONG-TERM STOCK PLAN
(as amended and restated)

          PLAN HISTORY ACTION   BOARD ADOPTION   STOCKHOLDER ADOPTION
Original
  July 28, 2000   October 20, 2000
Amendment & Restatement
  July 25, 2003   October 24, 2003
Amendment & Restatement
  July 29, 2005   October 28, 2005
Amendment & Restatement
  October 17, 2006   N/A
Amendment & Restatement
  August 10, 2007   October 26, 2007

 



--------------------------------------------------------------------------------



 



THE 2000 MOLEX LONG-TERM STOCK PLAN
(As of October 26, 2007)
ARTICLE I. GENERAL
1.1 Name of Plan. The name of the plan described in detail herein shall be The
2000 Molex Long-Term Stock Plan (the “Plan”).
1.2 Purpose. The purpose of the Plan is to reward and induce certain designated
key management employees to remain in the employ of Molex Incorporated, a
Delaware corporation (the “Company”), and any of its subsidiaries, and to
encourage such employees to secure or increase their stock ownership in the
Company through the grant of stock options and restricted stock (which can
include performance-based restricted stock) (the “Awards”). The Company believes
the Plan will promote continuity of management and increase incentive and
personal interest in the welfare of the Company by those who are primarily
responsible for shaping, carrying out the long-range plans of the Company and
securing its continued growth and financial success.
1.3 Eligibility. Executive officers of the Company, as such are designated by
the Board of Directors from time to time, are eligible to participate in the
Plan. In addition, other members of senior management may be eligible to
participate in the Plan at the discretion of the Committee (as such term is
defined herein).
ARTICLE II. TERM OF PLAN
2.1 Effective Date. The Plan shall become effective upon adoption by the Board
of Directors of the Company subject to the subsequent approval by the
stockholders of the Company within one (1) year of adoption by the Board of
Directors. If the stockholders do not approve the Plan within one (1) year of
adoption, then this Plan shall cease to exist and all options granted hereunder
shall become void.
2.2 Expiration. This Plan shall expire October 31, 2010 and no Award shall be
granted on or after such expiration date. However, expiration of the Plan shall
not affect outstanding unexpired Awards.
ARTICLE III. STOCK SUBJECT TO PLAN
3.1 Class of Stock. The stock that shall be subject to award under the Plan
shall be the Company’s Class A Common Stock, par value 5¢ per share (the
“Stock”).
3.2 Number of Shares. Twelve million (12,000,000) shares of the Stock shall be
reserved for issuance with respect to Awards granted under the Plan. The Stock
issued under the Plan may be treasury shares purchased on the open market or
otherwise, authorized but unissued shares, or reacquired shares.
3.3 Expired, Forfeited or Canceled Options. If any Awards granted under the Plan
shall expire, be forfeited, not distributed and/or canceled for any reason
without having been exercised or distributed in full, the unexercised shares (in
the case of options) or the shares not distributed (in the case of restricted
stock) subject thereto shall again be available for the purpose of the Plan.
ARTICLE IV. ADMINISTRATION
4.1 Committee. The Plan shall be administered by the Compensation Committee of
the Board of Directors (the “Committee”) under the terms and conditions and
powers set forth herein.
4.2 Action by the Committee. A majority of the members of the Committee shall
constitute a quorum. All determinations of the Committee shall be made by a
majority of its members. Any decision or determination reduced to writing and
signed by a majority of the members of the Committee shall be fully as effective
as if it had been made by a majority vote at a meeting duly called and held.
     If not specified in the Plan, the time at which the Committee must or may
take any determination shall be determined by the Committee, and such
determination may thereafter by modified by the Committee. Any action,
determination, interpretation or other decision by the Committee with respect to
the Plan shall be final, conclusive and binding on all persons and entities,
including the Company, its affiliates, any eligible employee, any person
claiming any rights under the Plan from or through any grantee of an Award under
the Plan, and stockholders, except to the extent the Committee may subsequently
modify, or take further action not inconsistent with, its prior action.

2



--------------------------------------------------------------------------------



 



4.3 Power to Grant Awards. Subject to the express provisions of the Plan, the
Committee shall have complete authority, in its sole discretion, to determine
the employees to whom, and the time(s) at which, Awards shall be granted, the
vesting schedule and the number of shares to be subject to each Award, and such
other terms and provisions of the award agreements (which need not be
identical). In making such determinations, the Committee may take into account
the nature of the services rendered by the respective employee, his or her
present and potential contribution to the Company’s success, and such other
factors as the Committee in its discretion shall deem relevant. The Committee
shall also specifically have the power to change the vesting schedule of any
previously granted Award to a vesting schedule which is more favorable to the
employee.
4.4 Overall Limitation on the Number of Shares Granted Annually. No one employee
can receive Awards exceeding five hundred thousand (500,000) shares of Stock
(adjusted as set forth in Article VIII) from the Plan in a single calendar year.
4.5 Other Powers. The express grant of any specific power to the Committee, or
the taking of any action of the Committee, shall not be construed as limiting
any power or authority of the Committee. Subject to and consistent with the
provisions of the Plan, the Committee shall have full power and authority, in
its sole discretion, to:

  •   Correct any defect or supply any omission or reconcile any inconsistency,
    •   Construe and interpret the Plan, the rules and regulations relating to
it, or any other instrument entered into or relating to an award under the Plan,
    •   Make any determinations, provide any procedures or rules, enter into any
agreements necessary to comply with any applicable tax laws, rules and
regulations,     •   Make all other determinations, including factual
determinations, necessary or advisable for the administration of the Plan.

4.6 Tax Withholding. Distribution of Stock under the Plan may be subject to
income tax withholding, and the Company is obligated to collect the tax
applicable to such income. The Company may, in its discretion, satisfy that tax
obligation by withholding from the shares to be delivered in connection with an
award a number of shares having a value equal to the minimum statutory federal
and state income tax withholding, if applicable, and payroll taxes. The value of
each share to be withheld will be the closing price of the Stock on the date of
distribution or exercise as reported by the Wall Street Journal.
ARTICLE V. GRANT OF AWARDS
5.1 Stock Option Exercise Price. The stock option exercise price shall be the
closing price of the Stock on the grant date as reported by the Wall Street
Journal.
5.2 Restricted Stock. Restricted stock, including performance-based restricted
stock, granted under this Plan shall be acquired by the employee without any
monetary consideration subject to the terms and conditions of the Plan.
Restricted stock may be granted in tandem with stock options or alone within the
discretion of the Committee. Performance-based restricted stock grants are
governed by Article VII hereunder.
5.3 Evidence of Awards. Awards granted shall be evidenced by agreements,
warrants, and/or other instruments in such form as the Committee shall deem
advisable and shall contain such terms, provisions and conditions not
inconsistent herewith as may be determined by the Committee.
ARTICLE VI. TERMS AND CONDITIONS OF STOCK OPTIONS AND RESTRICTED STOCK AWARDS
OTHER THAN PERFORMANCE-BASED RESTRICTED STOCK AWARDS
     6.1 Initial Waiting Period. No stock option or restricted stock shall vest
until the first anniversary of the grant date, unless one of the events set
forth in Section 6.4 occurs.
     6.2 Vesting. After the initial waiting period, an employee may exercise a
stock option and/or receive distribution of restricted stock to the extent that
such awards have vested. Unless otherwise determined by the Committee, in its
sole discretion, stock options and restricted stock awards shall vest ratably
over four years commencing on the first anniversary of the grant date.
     6.3 Cumulative Rights. The right to exercise any stock option shall be
cumulative. That is, an employee may exercise in any given year those unexpired
vested stock options he could have exercised in a previous year but did not.

3



--------------------------------------------------------------------------------



 



     6.4 Accelerated Vesting. Notwithstanding the foregoing, all stock options
and restricted stock awards shall immediately vest and become immediately
exercisable or distributable for a period of time set forth in Section 6.8 after
one of the following events:

  a.   Death; or     b.   Total disablement; or     c.   Retirement, if all of
the following conditions are met at the time of termination of employment:

(1) The employee has reached age 591/2; and
(2) The employee was employed at least fifteen (15) consecutive years with the
Company and/or any of its subsidiaries; and
(3) The Committee, in its sole discretion, approves the accelerated vesting to
any extent it desires.
6.5 Expiration. No stock option may be exercised after six (6) years from the
date the stock option becomes one hundred percent (100%) vested.
6.6 Form of Exercise of Stock Options. Stock options may only be exercised
according to the terms and conditions established by the Company and the
Committee, consistent with the limits set forth herein, at the time the stock
options are granted. Subject to the foregoing terms and conditions, any shares
covered by a stock option may be exercised by a notice delivered to the Company
or the Company’s agent of intent to exercise the stock option with respect to a
specified number of shares of Stock and payment to the Company of the aggregate
amount of the stock option exercise price. The payment may be either in cash or
in stock of the Company. If stock is used for payment, such stock shall be
valued at the closing price of the applicable stock as reported by the Wall
Street Journal on the date of exercise.
6.7 Distribution of Restricted Stock. Restricted stock shall be distributed on
the vesting dates according to the vesting schedule set at the time of grant.
6.8 Termination of Stock Option or Restricted Stock. Stock option and restricted
awards shall terminate and expire at the earliest of:

  a.   The expiration date set when such stock option or restricted stock was
granted; or     b.   Six (6) years after one of the events set forth in
Section 6.4; or     c.   Immediately upon termination of employment with the
Company or any of its subsidiaries for any reason except if employment is
terminated by reason of one of the events set forth in Section 6.4.

6.9 Transferability. Stock options and restricted stock awards are not
transferable and can only be exercised by or distributed to the employee, or in
the case of death to the employee’s personal representative subject to
Section 6.8.
ARTICLE VII. TERMS AND CONDITIONS OF PERFORMANCE SHARES
7.1 Definitions. For purposes of Performance Shares (as defined below), the
following definitions shall apply.

  a.   “Covered Employee” means any key employee who:

  (1)   Is or potentially may become a “Covered Employee” as defined in Code
Section 162(m)(3), and     (2)   Is designated, either as an individual employee
or class of employees, by the Committee as a “Covered Employee” for purposes of
this Plan with respect to an applicable Performance Period, by the earlier of:

  (i)   Ninety (90) days after the beginning of the applicable Performance
Period, or     (ii)   The date on which twenty-five percent (25%) of the
applicable Performance Period has elapsed.

4



--------------------------------------------------------------------------------



 



  b.   “Fair Market Value” means the closing price of the Stock on the grant
date of the Performance Share as reported by the Wall Street Journal.     c.  
“Performance-Based Compensation” means compensation under a Performance Share
granted under this Article VII that is intended to satisfy the requirements of
Code Section 162(m) for qualified performance-based compensation paid to Covered
Employees.     d.   “Performance Measures” means measures as described in
Section 7.6 on which the performance goals are based and which are approved by
the Company’s stockholders pursuant to this Plan in order to qualify Performance
Shares as Performance-Based Compensation.     e.   “Performance Period” means
the period of time during which the performance goals must be met in order to
determine the degree of payout and/or vesting with respect to a Performance
Share award. Unless otherwise provided in the award agreement and/or other
instruments evidencing the award, the Performance Period shall be a twelve
(12) month period beginning on each July 1 and ending the immediately following
June 30.     f.   “Performance Share” means a restricted stock award granted
under this Article VII and subject to the terms of this Plan, of which the
number of shares which vest is determined as a function of the extent to which
corresponding performance criteria have been achieved.

7.2 Grant of Performance Shares. Subject to the terms and provisions of this
Plan, the Committee, at any time and from time to time, may grant Performance
Shares to employees in such number of shares and upon such terms as the
Committee shall determine.
7.3 Performance Share Award Agreement. Each Performance Share grant shall be
evidenced by an award agreement that shall specify:

  a.   the Performance Period;     b.   the Performance Measures;     c.   the
number of shares of Stock subject to the Performance Share award; and     d.  
such other provisions as the Committee shall determine.

7.4 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Performance Shares granted pursuant to this Plan as it may
deem advisable including, without limitation, a requirement that time-based
restrictions on vesting follow the attainment of the performance goals,
restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such shares are listed or traded, or holding
requirements or sale restrictions placed on the shares by the Company upon
vesting of such Performance Shares.
7.5 Termination of Employment.

  a.   General Rule. Except as set forth in Section 7.5(b), unvested Performance
Shares shall be cancelled immediately upon the employee’s termination of
employment with the Company, its affiliates, and/or its subsidiaries, as the
case may be.     b.   Death, Disability and Retirement. Notwithstanding anything
to the contrary in this Plan or the respective Performance Share award
agreement, the Committee, in its sole discretion, may fully or partially vest an
employee in his/her Performance Shares if such employee terminates employment
during the last six months of a Performance Period by reason of death,
disability or retirement (as defined in Section 6.4(c)); provided, however, if
the Committee does fully or partially vest such employee in his/her Performance
Shares in such situation, such determination to fully or partially vest shall
not be made until the end of the Performance Period and the lapse of any such
restrictions on such Performance Shares shall occur at the

5



--------------------------------------------------------------------------------



 



      same time such restrictions lapse for all other employees holding
Performance Shares relating to the same Performance Period.

7.6 Performance Measures.

  a.   General Rule. The performance goals, upon which the payment or vesting of
a Performance Share award to a Covered Employee that is intended to qualify as
Performance-Based Compensation, shall be selected by the Committee in its
complete and sole discretion but shall be limited to one or more of the
following Performance Measures:

  (1)   Net earnings or net income (before or after taxes);     (2)   Earnings
per share;     (3)   Net sales or revenue growth;     (4)   Net operating
profit;     (5)   Return measures (including, but not limited to, return on
assets, return on net assets, capital, invested capital, equity, sales, or
revenue);     (6)   Cash flow (including, but not limited to, operating cash
flow, free cash flow, cash flow return on equity, and cash flow return on
investment);     (7)   EBIT or earnings before or after taxes, interest,
depreciation, and/or amortization;     (8)   Gross or operating margins;
    (9)   Productivity ratios;     (10)   Share price (including, but not
limited to, growth measures and total shareholder return);     (11)   Expense
targets;     (12)   Margins;     (13)   Operating efficiency;     (14)   Market
share;     (15)   Total shareholder return;     (16)   Customer satisfaction;  
  (17)   Working capital targets; and     (18)   Economic value added or EVA®
(net operating profit after tax minus the sum of capital multiplied by the cost
of capital).

      Any Performance Measure(s) may be used to measure the performance of the
Company, any subsidiary, and/or any affiliate, as the case may be, as a whole or
any business unit of the Company, and subsidiary, and/or any affiliate, as the
case may be, or any combination thereof, as the Committee may deem appropriate,
or any of the above Performance Measures as compared to the performance of a
group of comparator companies, or published or special index that the Committee,
in its sole discretion, deems appropriate, or the Company may select Performance
Measure (10) above as compared to various stock market indices. The Committee
also has the authority to provide for accelerated vesting of any Performance
Share award based on the achievement of performance goals pursuant to the
Performance Measures specified in this Section 7.6.

  b.   Evaluation of Performance. The Committee may provide in any such
Performance Share award that any evaluation of performance may include or
exclude any of the following events that occurs during a Performance Period:

  (1)   Asset write-downs;     (2)   Litigation or claim judgments or
settlements;     (3)   The effect of changes in tax laws, accounting principles,
or other laws or provisions affecting reported results;     (4)   Any
reorganization and restructuring programs;     (5)   Extraordinary nonrecurring
items as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year;     (6)   Acquisitions or divestitures; and     (7)   Foreign
exchange gains and losses.

6



--------------------------------------------------------------------------------



 



      To the extent such inclusions or exclusions affect Performance Share
awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.     c.   Adjustment of
Performance-Based Compensation. Awards that are intended to qualify as
Performance-Based Compensation may not be adjusted upward. The Committee shall
retain the discretion to adjust such Performance Share awards downward, either
on a formula or discretionary basis or any combination, as the Committee
determines is necessary to reach an equitable result. For Performance Share
awards that are not intended to qualify as Performance-Based Compensation, the
Committee shall retain the discretion to adjust such Performance Share awards
upward or downward, either on a formula or discretionary basis or any
combination, as the Committee determines.     d.   Committee Discretion. In the
event that applicable tax and/or securities laws change to permit Committee
discretion to alter the governing Performance Measures without obtaining
shareholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining shareholder approval. In addition, in the
event that the Committee determines that it is advisable to grant Performance
Share awards that shall not qualify as Performance-Based Compensation, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and base vesting on Performance Measures other than those set
forth in paragraph (a) above.

7.7 Compliance with Code Section 162(m). The Company intends that the
Performance Share awards granted to Covered Employees shall satisfy the
requirements of the performance-based exception under Code Section 162(m),
unless otherwise determined by the Committee when the Performance Share award is
granted. Accordingly, the terms of this Plan, including the definition of
Covered Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m) and regulations thereunder. Notwithstanding
the foregoing, because the Committee cannot determine with certainty whether a
given employee will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term Covered Employee as used herein shall mean only
a person designated by the Committee as likely to be a Covered Employee with
respect to a fiscal year. If any provision of the Plan or any award agreement
designated as intended to satisfy the performance-based exception under Code
Section 162(m) does not comply or is inconsistent with the requirements of Code
Section 162(m) or regulations thereunder, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person sole
discretion to increase the amount of compensation otherwise payable in
connection with such Performance Share award upon attainment of the applicable
performance objectives.
7.8 Transferability. Performance Shares are not transferable until all
conditions and restrictions applicable to such Performance Shares under the
respective award agreement have been satisfied or lapse (including satisfaction
of any applicable tax withholding obligations). In the event of the death of an
employee while having unexpired outstanding Performance Shares, the personal
representative of the estate of the employee may receive the distribution of
vested Performance Shares in accordance with Section 7.5(b).
ARTICLE VIII. ADJUSTMENT OF NUMBER OF SHARES
8.1 Stock Dividends. In the event that a dividend shall be declared upon the
Stock payable in shares of stock of the Company, the number of shares of Stock
then subject to any Awards, and the number of shares of Stock reserved for
issuance pursuant to the Plan but not yet covered by an Award, shall be adjusted
by adding to each such share the number of shares which would be distributable
thereon (or any equivalent value of Stock as determined by the Committee in its
sole discretion) if such share had been outstanding on the date fixed for
determining the stockholders entitled to receive such stock dividend.
8.2 Reorganization. In the event that the outstanding shares of Stock shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company, or of another corporation, whether through
reorganization, recapitalization, stock split up, combination of shares, merger
or consolidation, then, there shall be substituted for each share of Stock
subject to any Award and for each share of Stock reserved for issuance pursuant
to the Plan but not yet covered by an Award, the number and kind of shares of
stock or other securities into which each outstanding share of Stock shall be so
changed or for which each such share of Stock shall be exchanged.

7



--------------------------------------------------------------------------------



 



8.3 Other Changes. In the event there shall be any change, other than as
specified above in this Article, in the number or kind of outstanding shares of
stock of the Company or of any stock or other securities into which such stock
shall have been changed or for which it shall have been exchanged, then, if the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in the number or kind of shares theretofore reserved for
issuance pursuant to the Plan but not yet covered by an Award and of the number
or kind of shares then subject to any Award, such adjustments shall be made by
the Committee and shall be effective and binding for all purposes of the Plan
and of each award agreement.
8.4 Adjusted Stock Option Exercise Price. In the case of any substitution or
adjustment as provided for in this Article, the stock option exercise price of
outstanding stock option grants will be the stock option exercise price for all
shares of Stock or other securities which shall have been substituted for such
share or to which such share shall have been adjusted pursuant to this Article.
8.5 Fractional Shares. No adjustment or substitutions provided for in this
Article shall require the Company to sell a fractional share, and the total
substitution or adjustment with respect to each award agreement shall be limited
accordingly.
ARTICLE IX. SECURITIES REGULATION
9.1 Registered Stock. The Company shall not be obligated to sell or issue any
shares under any Award unless and until the shares underlying such Award are
effectively registered or exempt from registration under the Securities Act of
1933, as amended, and from any other federal or state law governing the sale and
issuance of such shares or any securities exchange regulation to which the
Company might be subject.
9.2 Unregistered Stock. In the event the shares are not effectively registered,
but, can be issued by virtue of an exemption, the Company may issue shares to an
employee if the employee represents that he or she is acquiring such shares as
an investment and not with a view to, or for sale in connection with, the
distribution of any such shares. Shares of Stock thus issued shall bear an
appropriate legend reciting such representation.
ARTICLE X. MISCELLANEOUS
10.1 Rights as a Stockholder. An employee shall have no rights as a stockholder
with respect to shares covered by an Award under this plan until the shares
underlying an Award are acquired or distributed to the employee pursuant to the
terms and conditions of this Plan and the respective award agreement.
10.2 No Contract of Employment. Participation under the Plan shall not be
construed as giving an employee a future right of employment with the Company.
Employment remains at the will of the Company.
10.3 Governing Law. This Plan and all matters relating to the Plan shall be
interpreted and construed under the laws of the State of Illinois.
10.4 Amendment of Plan. The Board of Directors, at its discretion, may amend the
Plan at any time, subject to stockholder approval if required by SEC rules or
the listing requirements of any national securities exchanges or trading systems
on which are listed any of the Company’s equity securities.
10.5 Termination of Plan. The Board of Directors may, at its discretion,
terminate the Plan at any time for any reason. Termination of the Plan shall not
affect unexpired outstanding options previously granted.

8